UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04524) Exact name of registrant as specified in charter:	Putnam Global Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period:	November 1, 2015 — April 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Income Trust Semiannual report 4 | 30 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Financial statements 18 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a more broadly invested fund. The fund’s policy of concentrating on a limited group of industries and the fund’s non-diversified status, which means the fund may invest in fewer issuers, can increase the fund’s vulnerability to common economic forces and may result in greater losses and volatility. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. economy and markets appear to have hit a soft patch, as demonstrated by sluggish gross domestic product (GDP) growth in the first quarter, a lull in jobs expansion, and a continued slowdown in consumer spending. Moreover, corporate earnings have been tepid, leading the stock market to lose some of the momentum it showed from mid-February through the end of March. Overseas, we believe that many potential headwinds exist. These include political pressures in the European Union and disappointing policy measures in Japan, as well as continuing unsteady growth in many emerging markets. Despite the recent slowdown, we think the underpinnings of the U.S. economy remain strong. Unemployment remains at multiyear lows and, while first-quarter GDP expansion was weak, the U.S. economy continues to improve on the basis of generally strong fundamentals. Housing is a bright spot in the economy, boosted by low interest rates and robust demand as more Americans find work. Putnams portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from teams of equity and fixed-income research analysts. The interview on the following pages provides an overview of your funds performance for the reporting period ended April 30, 2016, as well as an outlook for the coming months. It may be a good time to consult your financial advisor, who can help ensure that your portfolio is aligned with your individual goals, risk tolerance, and investing time horizon. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 12–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Barclays Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’s classAshares. † Returns for the six-month period are not annualized, but cumulative. 4 Global Income Trust Interview with your fund’s portfolio manager Bill, could you summarize some of the key developments influencing global bond markets during the six months ended April30, 2016? The reporting period began on a challenging note, as the Paris terrorist attacks in November fueled geopolitical anxieties. In December, Third Avenue Focused Credit Fund, a high-yield fund with relatively low credit quality and high risk, closed to shareholder redemptions and ceased operations. This development, coupled with a continuing decline in crude oil prices, placed heavy pressure on the high-yield market, and outflows from the asset class accelerated. On December16, the Federal Reserve announced that it would raise its target for short-term interest rates by 0.25%. The increase was the Fed’s first rate hike in nearly a decade, and ended the near-zero-interest-rate policy that had been in place for the past seven years. Although the rate hike was widely anticipated, the timing and magnitude of it generated speculation until the Fed’s official announcement. Following its initial move, the Fed indicated that it may raise rates up to four times in 2016. Market participants reacted to the central bank’s signals with concern, and the uncertainty sparked volatility. Oil prices continued to fall as the new year began, declining to levels not seen since 2004, and reaching a low of $31.77 per This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/16. See pages 4 and 12–14 for additional fund performance information. Index descriptions can be found on page 17. Global Income Trust 5 barrel on January20. This factor, along with increasing worries about a collapse in commodity prices generally, as well as mounting fears over an economic slowdown in China, weighed on credit markets until almost mid-February. Credit spreads, or the advantage in yield offered by bonds with credit risk over comparable-maturity U.S. Treasuries, rose significantly, as risk aversion permeated the markets. Market turbulence reached a peak on February11, after which incremental improvements across a broad range of global issues helped credit-sensitive bonds stage a broad-based rally. Oil prices rose well above their January low, China’s central bank assuaged concerns with continued stimulus measures, and improving U.S. economic data helped allay fears that global economic developments would stall the U.S. expansion. The Fed backed away from its earlier statements, saying that it would take a gradual approach toward raising rates, based on a variety of U.S. and global economic factors. As risk appetite resurfaced, investors reemerged, seeking to Allocations are shown as a percentage of the fund’s net assets as of 4/30/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 6 Global Income Trust capitalize on an expanded set of attractive investment opportunities. The U.S. dollar declined by about 3% during the period, ending a rally stretching back to mid-2014. The dollar declined partly due to a lackluster 0.8% growth rate for U.S. gross domestic product [GDP] per the latest estimate issued in the first quarter of 2016. At the same time, the relative strength of the dollar was heavily influenced by perceptions of what the Federal Reserve would do regarding monetary policy. With Fed Chair Janet Yellen signaling that the central bank was in no hurry to raise rates in light of slower global growth, support for the dollar weakened. Additionally, measures by central banks in Japan and Europe that were expected to weaken currencies in those Credit qualities are shown as a percentage of the fund’s net assets as of 4/30/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Global Income Trust 7 regions, such as negative interest rates, did not have the desired effect. The fund posted a positive return, but lagged its benchmark and the average return of its Lipper peer group. What factors hampered relative performance? Our interest-rate and yield-curve positioning in the United States was the primary detractor versus the benchmark. We continued our efforts to de-emphasize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — shorter than that of the benchmark. This positioning was particularly detrimental in January, when risk-off sentiment fueled demand for Treasuries, driving their prices higher and yields lower. Our active currency strategy was another relative detractor. We reduced what had been a large U.S.-dollar overweight to a near equal weighting by period-end, reflecting our view that the relative strength of the U.S. dollar would diminish over the next several months. Prior to this change in our strategy, This chart shows how the fund’s top currency holdings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Holdings and allocations may vary over time. 8 Global Income Trust however, we held short positions in the Japanese yen and the euro, believing these currencies would weaken relative to the U.S. dollar. Unfortunately, both currencies appreciated versus the dollar and worked against our strategy. A modest overweighting in investment-grade corporate bonds and a moderate out-of-benchmark allocation to high-yield bonds also dampened performance. Within corporate credit, our holdings of bonds issued by banks and diversified financial institutions underperformed relative to the fund’s benchmark. Low or negative interest rates hurt bank profitability due to pressure on banks’ net interest margins, and this weakened profitability was reflected in lower bond prices. Net interest margin is the difference between what a bank pays for funds and what it can charge to lend those funds. How did mortgage credit affect the fund’s performance? Our mortgage-credit holdings moderately detracted versus the benchmark. Our positions in mezzanine commercial mortgage-backed securities [CMBS] and non-agency residential mortgage-backed securities [RMBS] were negatively affected by the risk-off sentiment that spread through the marketplace in January and early February. A challenging supply-and-demand backdrop also weighed on CMBS, as many broker/dealers continued to reduce their inventory of these securities. Both asset classes rebounded in March and April, but not enough to completely offset earlier weakness. Turning to the positive side, which strategies aided the fund’s relative performance? A mortgage prepayment strategy that benefited from the increasing differential between mortgage rates and U.S. Treasury yields slightly aided performance. Additionally, our positions in emerging-market debt slightly aided relative performance, ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Global Income Trust 9 most notably our holdings in Argentina. The country’s new president, elected in December, has emphasized market-friendly reforms, which helped facilitate an agreement between Argentina and its holdout creditors. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, and to help hedge the risk associated with the fund’s curve positioning. We also employed interest-rate swaps to gain exposure to interest rates in various countries. Additionally, we utilized options to attempt to isolate the prepayment risks associated with our CMO holdings and to help manage the downside risk of these positions. Lastly, we used currency forward contracts in an effort to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the coming months? By period-end, U.S. crude oil prices had recovered to about $46 per barrel. Despite this rebound, the persistent supply glut pushed the prices of long-term oil futures lower during the first quarter of 2016. As of April30, in our view, oil futures prices were at levels that could lead to an outright decline in U.S. production in 2016. If this occurs, the balance of global supply and demand could improve, which may result in higher prices as the year progresses, in our view. After steep plunges in commodity prices and inflation, we believe a lower base, or the target interest rate at which banks lend money to one another within a 24-hour period, had been established. If global economic activity continues to stabilize, this “base effect” could result in higher global inflation even without a powerful growth or commodity-price rebound, in our view. Consequently, we believe inflation indicators may rise over the course of calendar 2016 even if oil prices remain low. If this scenario proves true, we think it’s likely that yields on U.S. Treasuries may also begin to rise. Despite lackluster recent reports on employment and economic growth, we think U.S. gross domestic product may grow at a rate near 2% over the balance of 2016. Furthermore, we expect that the Fed will continue to raise the federal funds rate if economic data indicate that it is appropriate to continue normalizing monetary policy. We continue to believe that the U.S. central bank may hike rates two times during the latter part of this year. However, we believe the actual pace of tightening will depend on factors such as the health of the labor market, the level of inflation, commodity prices, the relative strength of the U.S. dollar, actions by other central banks, and financial-market volatility. How do you plan to position the fund in light of this outlook? With interest rates still near historic lows at period-end, we plan to keep the fund’s duration shorter than that of the benchmark because we believe we’re not being adequately compensated for assuming interest-rate risk. Valuations in several mortgage-credit sectors, as well as certain portions of the corporate credit market, appear attractive from a relative-value perspective. Moreover, we believe fundamental support for these sectors in the form of corporate earnings, revenues, and cash flows, remains generally supportive. As a result, we plan to rely on our fundamental and quantitative research expertise to opportunistically add credit risk to the portfolio. We think prepayment risk remains attractive, given the prospect of higher interest rates, and will continue to seek what we believe could be productive opportunities in agency IO CMOs. 10 Global Income Trust Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin, Michael V. Salm, and Paul D. Scanlon, CFA. IN THE NEWS Today’s bull market, which rose from the ashes of the Great Recession more than seven years ago, recently marked a major milestone. Although the market’s path has at times been volatile, the general upswing in U.S. stocks officially became the second-longest-running bull market in history on the final trading day of April2016. A bull market is typically defined as a rally of 20% or more off a recent market low. From the trough of the market on March9, 2009, through April29, 2016, the S&P 500 Index rose 255%. At 2,608 days old, this up market for stocks still has a long way to go to catch the longest-running bull market on record, which lasted from 1987 to 2000 — 4,494 days — and delivered a whopping 844% return. Today’s record bull has been fed by low interest rates, positive momentum, and historically high levels of monetary and fiscal support from central banks worldwide. Global Income Trust 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/16 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (7/2/12) (7/2/12) (10/4/05) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 6.61% 6.46% 6.37% 6.37% 5.82% 5.82% 6.32% 6.20% 6.35% 6.71% 6.73% 6.71% 10 years 69.71 62.92 59.82 59.82 57.47 57.47 65.47 60.09 65.35 74.00 74.61 73.83 Annual average 5.43 5.00 4.80 4.80 4.65 4.65 5.17 4.82 5.16 5.70 5.73 5.69 5 years 7.75 3.44 3.72 1.91 3.75 3.75 6.38 2.92 6.36 9.10 9.48 9.00 Annual average 1.50 0.68 0.73 0.38 0.74 0.74 1.24 0.58 1.24 1.76 1.83 1.74 3 years 2.37 –1.72 0.09 –2.71 0.02 0.02 1.63 –1.67 1.53 3.18 3.48 3.09 Annual average 0.78 –0.58 0.03 –0.91 0.01 0.01 0.54 –0.56 0.51 1.05 1.15 1.02 1 year 0.77 –3.26 0.02 –4.86 –0.05 –1.02 0.55 –2.72 0.47 0.92 1.15 0.94 6 months 3.01 –1.11 2.63 –2.37 2.55 1.55 2.93 –0.42 2.83 3.00 3.21 3.05 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 12 Global Income Trust Comparative index returns For periods ended 4/30/16 Barclays Global Aggregate Lipper Global Income Funds Bond Index category average* Annual average (life of fund) —† 6.22% 10 years 52.20% 51.50 Annual average 4.29 4.20 5 years 7.50 9.63 Annual average 1.46 1.80 3 years 2.57 0.50 Annual average 0.85 0.14 1 year 4.84 0.93 6 months 6.09 3.37 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/16, there were 212, 210, 184, 135, 75, and 2 funds, respectively, in this Lipper category. † The fund’s benchmark, the Barclays Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 4/30/16 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 6 6 6 6 6 6 6 6 Income $0.192 $0.147 $0.148 $0.179 $0.180 $0.210 $0.215 $0.206 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/15 $11.93 $12.43 $11.87 $11.88 $11.81 $12.21 $11.91 $11.94 $11.93 $11.93 4/30/16 12.09 12.59 12.03 12.03 11.97 12.37 12.06 12.08 12.09 12.08 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 3.18% 3.05% 2.39% 2.49% 3.01% 2.91% 2.99% 3.48% 3.57% 3.48% Current 30-day SEC yield 2 N/A 2.19 1.54 1.55 N/A 1.97 2.03 2.50 2.64 2.53 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Global Income Trust 13 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/16 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (7/2/12) (7/2/12) (10/4/05) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 6.55% 6.40% 6.31% 6.31% 5.76% 5.76% 6.26% 6.14% 6.28% 6.65% 6.66% 6.65% 10 years 69.46 62.68 59.60 59.60 57.23 57.23 65.21 59.84 65.10 73.72 74.16 73.55 Annual average 5.42 4.99 4.79 4.79 4.63 4.63 5.15 4.80 5.14 5.68 5.71 5.67 5 years 9.29 4.92 5.22 3.39 5.25 5.25 7.91 4.40 7.89 10.66 10.94 10.55 Annual average 1.79 0.97 1.02 0.67 1.03 1.03 1.53 0.87 1.53 2.05 2.10 2.03 3 years 1.19 –2.86 –1.08 –3.85 –1.16 –1.16 0.44 –2.83 0.34 1.98 2.19 1.89 Annual average 0.39 –0.96 –0.36 –1.30 –0.39 –0.39 0.15 –0.95 0.11 0.66 0.72 0.63 1 year –1.47 –5.41 –2.22 –6.99 –2.29 –3.25 –1.72 –4.91 –1.79 –1.33 –1.19 –1.32 6 months 1.30 –2.75 0.85 –4.13 0.85 –0.15 1.12 –2.17 1.12 1.29 1.41 1.33 See the discussion following the fund performance table on page 12 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/15 1.11% 1.86% 1.86% 1.36% 1.36% 0.83% 0.76% 0.86% Annualized expense ratio for the six-month period ended 4/30/16 1.15% 1.90% 1.90% 1.40% 1.40% 0.87% 0.79% 0.90% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 14 Global Income Trust Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 11/1/15 to 4/30/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.80 $9.57 $9.57 $7.06 $7.06 $4.39 $3.99 $4.54 Ending value (after expenses) $1,030.10 $1,026.30 $1,025.50 $1,029.30 $1,028.30 $1,030.00 $1,032.10 $1,030.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 4/30/16, use the following calculation method. To find the value of your investment on 11/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.77 $9.52 $9.52 $7.02 $7.02 $4.37 $3.97 $4.52 Ending value (after expenses) $1,019.14 $1,015.42 $1,015.42 $1,017.90 $1,017.90 $1,020.54 $1,020.93 $1,020.39 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Global Income Trust 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. 16 Global Income Trust Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Global Aggregate Bond Index is an unmanaged index of global investment-grade fixed-income securities. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2016, Putnam employees had approximately $484,000,000 and the Trustees had approximately $128,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Global Income Trust 17 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Global Income Trust The fund’s portfolio 4/30/16 (Unaudited) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (36.3%)* Principal amount Value Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) $1,409,048 $1,532,340 Argentina (Republic of) 144A sr. unsec. notes 7 1/2s, 2026 (Argentina) 387,000 392,283 Belgium (Government of) sr. unsec. unsub. notes 4 1/4s, 2022 (Belgium) EUR 1,420,000 2,064,350 Belgium (Government of) unsec. bonds Ser. 60, 4 1/4s, 2041 (Belgium) EUR 330,000 588,792 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) $490,000 499,188 Brazil (Federal Republic of) sr. unsec. unsub. notes 5 7/8s, 2019 (Brazil) 100,000 108,750 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) (units) BRL 790 219,526 Canada (Government of) bonds 1 1/4s, 2018 (Canada) CAD 960,000 775,192 Canada (Government of) sr. unsec. bonds 3 1/2s, 2045 (Canada) CAD 440,000 460,445 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 1/4s, 2017 (Croatia) $200,000 207,500 Denmark (Kingdom of) unsec. bonds 4 1/2s, 2039 (Denmark) DKK 570,000 149,218 Denmark (Kingdom of) unsec. bonds 1 3/4s, 2025 (Denmark) DKK 3,020,000 516,537 France (Government of) unsec. bonds 4 1/2s, 2041 (France) EUR 830,000 1,542,343 France (Government of) unsec. bonds 4s, 2055 (France) EUR 150,000 276,135 France (Government of) unsec. bonds 3 1/4s, 2021 (France) EUR 3,410,000 4,614,248 France (Government of) unsec. bonds 1/2s, 2025 (France) EUR 1,490,000 1,707,661 Germany (Federal Republic of) unsec. bonds 2 1/2s, 2044 (Germany) EUR 1,460,000 2,296,047 Germany (Federal Republic of) unsec. bonds 1 3/4s, 2022 (Germany) EUR 4,840,000 6,210,747 Germany (Federal Republic of) unsec. bonds 1/2s, 2025 (Germany) EUR 420,000 495,940 Ghana (Republic of) 144A sr. unsec. unsub. notes 8 1/2s, 2017 (Ghana) $42,000 41,742 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 1,767,000 1,877,222 Hellenic (Republic of) sr. unsec. unsub. bonds 4 3/4s, 2019 (Greece) EUR 1,530,000 1,553,609 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2038 (Greece) †† EUR 317,294 201,507 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2037 (Greece) †† EUR 28,208 17,953 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2036 (Greece) †† EUR 304,883 195,510 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2035 (Greece) †† EUR 209,696 135,649 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2034 (Greece) †† EUR 156,727 102,301 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2033 (Greece) †† EUR 123,946 82,045 Global Income Trust 19 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (36.3%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2032 (Greece) †† EUR 140,182 $96,550 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2031 (Greece) †† EUR 81,475 55,659 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2030 (Greece) †† EUR 794,541 549,904 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2029 (Greece) †† EUR 244,903 173,121 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2028 (Greece) †† EUR 757,185 548,040 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2027 (Greece) †† EUR 397,416 290,475 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2026 (Greece) †† EUR 665,365 499,159 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2025 (Greece) †† EUR 1,422,812 1,104,070 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2024 (Greece) †† EUR 498,058 395,099 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2023 (Greece) †† EUR 767,884 622,916 Hungary (Government of) sr. unsec. unsub. notes 5 3/8s, 2024 (Hungary) $470,000 522,288 Indonesia (Republic of) 144A sr. unsec. unsub. notes 3 3/8s, 2023 (Indonesia) 285,000 283,233 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5 1/8s, 2045 (Indonesia) 200,000 202,500 Ireland (Republic of) unsec. bonds 5s, 2020 (Ireland) EUR 930,000 1,301,549 Italy (Republic of) sr. unsec. bonds 4 3/4s, 2044 (Italy) EUR 820,000 1,343,056 Italy (Republic of) sr. unsec. bonds 4 1/2s, 2023 (Italy) EUR 1,750,000 2,479,610 Italy (Republic of) sr. unsec. bonds 2 1/2s, 2024 (Italy) EUR 1,060,000 1,327,568 Italy (Republic of) sr. unsec. unsub. bonds 5 1/4s, 2017 (Italy) EUR 2,120,000 2,587,876 Italy (Republic of) sr. unsec. unsub. bonds 4 3/4s, 2023 (Italy) EUR 1,950,000 2,813,037 Japan (Government of) 10 yr sr. unsec. unsub. bonds 1s, 2021 (Japan) JPY 1,377,000,000 13,787,083 Japan (Government of) 20 yr sr. unsec. unsub. bonds Ser. 125, 2.2s, 2031 (Japan) JPY 308,000,000 3,797,055 Japan (Government of) 30 yr sr. unsec. unsub. bonds Ser. 32, 2.3s, 2040 (Japan) JPY 407,000,000 5,542,124 Japan (Government of) 40 yr sr. unsec. unsub. bonds Ser. 4, 2.2s, 2051 (Japan) JPY 230,000,000 3,436,230 Mexico (Government of) unsec. bonds 8s, 2020 (Mexico) MXN 23,397,000 1,504,718 Mexico (Republic of) sr. unsec. unsub. notes Ser. MTN, 4 3/4s, 2044 (Mexico) $440,000 449,357 Netherlands (Government of) unsec. bonds 3 3/4s, 2042 (Netherlands) EUR 290,000 531,901 Netherlands (Government of) unsec. bonds 2 1/4s, 2022 (Netherlands) EUR 1,290,000 1,688,342 Norway (Government of) unsec. bonds Ser. 476, 3s, 2024 (Norway) NOK 1,760,000 246,824 Ontario (Province of) unsec. bonds 4s, 2021 (Canada) CAD 1,690,000 1,509,471 20 Global Income Trust FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (36.3%)* cont. Principal amount Value Panama Government International Bond sr. unsec. unsub. bonds 3 3/4s, 2025 (Panama) $200,000 $206,000 Poland (Republic of) unsec. bonds 3 1/4s, 2019 (Poland) PLN 6,285,000 1,721,698 Russia (Federation of) 144A sr. unsec. unsub. bonds 5 5/8s, 2042 (Russia) $600,000 627,750 South Africa (Republic of) sr. unsec. unsub. bonds 8s, 2018 (South Africa) ZAR 14,180,000 991,018 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) $1,600,000 1,606,000 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 770,000 943,187 Spain (Kingdom of) sr. unsec. bonds 5.15s, 2044 (Spain) EUR 350,000 590,289 Spain (Kingdom of) sr. unsec. bonds 4.4s, 2023 (Spain) EUR 1,830,000 2,588,856 Spain (Kingdom of) sr. unsec. unsub. bonds 4.65s, 2025 (Spain) EUR 440,000 640,896 Spain (Kingdom of) sr. unsec. unsub. bonds 4s, 2020 (Spain) EUR 490,000 642,996 Sri Lanka (Republic of) 144A sr. unsec. unsub. bonds 6.85s, 2025 (Sri Lanka) $200,000 195,766 Sweden (Government of) unsec. bonds Ser. 1054, 3 1/2s, 2022 (Sweden) SEK 6,310,000 939,556 Switzerland (Government of) unsec. bonds 2s, 2021 (Switzerland) CHF 600,000 711,234 Turkey (Republic of) sr. unsec. unsub. notes 4 7/8s, 2043 (Turkey) $1,000,000 937,500 Ukraine (Government of) 144A unsec. FRN Ser. GDP, zero%, 2040 (Ukraine) 75,000 23,422 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2021 (Ukraine) 146,000 139,642 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2020 (Ukraine) 156,000 149,618 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2019 (Ukraine) 1,565 1,511 United Kingdom Treasury unsec. bonds 4s, 2060 (United Kingdom) GBP 1,440,000 3,153,014 United Kingdom Treasury unsec. bonds 3 3/4s, 2019 (United Kingdom) GBP 920,000 1,483,027 United Kingdom Treasury unsec. bonds 1s, 2017 (United Kingdom) GBP 1,050,000 1,545,055 Total foreign government and agency bonds and notes (cost $99,412,110) CORPORATE BONDS AND NOTES (29.6%)* Principal amount Value Basic materials (1.8%) Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) $160,000 $172,400 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 200,000 220,750 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 231,000 226,754 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 285,000 281,565 Eastman Chemical Co. sr. unsec. notes 3.8s, 2025 305,000 314,752 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 28,000 25,276 Global Income Trust 21 CORPORATE BONDS AND NOTES (29.6%)* cont. Principal amount Value Basic materials cont. Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 $120,000 $165,491 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 5.4s, 2020 305,000 343,705 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 6s, 2041 (Canada) 360,000 295,650 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 510,000 460,275 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4s, 2025 187,000 162,690 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 2 7/8s, 2020 230,000 217,350 International Paper Co. sr. unsec. notes 8.7s, 2038 120,000 168,654 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 262,000 252,985 Packaging Corp. of America sr. unsec. notes 3.9s, 2022 120,000 121,681 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 160,000 170,364 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 140,000 162,384 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 8.2s, 2030 440,000 567,670 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95s, 2031 73,000 94,503 WestRock RKT Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 105,000 109,487 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 300,000 373,437 Capital goods (0.4%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 105,000 107,100 Delphi Corp. company guaranty sr. unsec. notes 5s, 2023 120,000 127,500 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 253,000 340,618 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2035 183,000 203,797 Medtronic, Inc. company guaranty sr. unsec. sub. notes 3 1/2s, 2025 195,000 209,154 Communication services (2.4%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 100,000 119,739 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 200,386 American Tower Corp. sr. unsec. notes 4s, 2025 R 235,000 245,911 American Tower Corp. sr. unsec. notes 3.4s, 2019 R 125,000 128,939 AT&T, Inc. sr. unsec. unsub. notes 4 3/4s, 2046 40,000 40,305 CCO Safari II, LLC 144A company guaranty sr. notes 6.484s, 2045 622,000 734,813 CCO Safari II, LLC 144A company guaranty sr. notes 4.908s, 2025 148,000 159,551 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455s, 2022 70,000 99,183 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 75,000 102,940 22 Global Income Trust CORPORATE BONDS AND NOTES (29.6%)* cont. Principal amount Value Communication services cont. Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R $295,000 $327,450 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 190,000 203,183 Koninklijke KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 115,000 155,042 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.4s, 2040 125,000 171,984 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 215,000 217,570 SBA Tower Trust 144A sr. notes 5.101s, 2017 350,000 350,993 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 255,000 359,840 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 800,000 836,200 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 5.462s, 2021 (Spain) 340,000 386,607 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 (units) 28,800 789,696 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 315,000 345,296 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522s, 2048 622,000 631,201 Conglomerates (0.2%) General Electric Capital Corp. company guaranty sr. unsec. notes 6 3/4s, 2032 109,000 150,660 General Electric Co. jr. unsec. sub. FRB Ser. D, 5s, perpetual maturity 346,000 360,273 Consumer cyclicals (3.1%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 115,000 159,366 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 194,000 211,554 Bed Bath & Beyond, Inc. sr. unsec. sub. notes 5.165s, 2044 565,000 511,333 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 162,000 226,172 D.R. Horton, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2023 425,000 464,313 Dollar General Corp. sr. unsec. sub. notes 3 1/4s, 2023 215,000 216,666 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 235,000 259,871 Expedia, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2026 340,000 346,546 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 630,000 943,036 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 122,000 161,909 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 15,000 19,927 General Motors Co. sr. unsec. notes 6 1/4s, 2043 265,000 298,646 General Motors Co. sr. unsec. unsub. notes 6 3/4s, 2046 150,000 181,016 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3s, 2017 171,000 173,442 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.3s, 2025 222,000 228,772 Global Income Trust 23 CORPORATE BONDS AND NOTES (29.6%)* cont. Principal amount Value Consumer cyclicals cont. Grupo Televisa SAB sr. unsec. unsub. bonds 6 5/8s, 2040 (Mexico) $215,000 $239,931 Grupo Televisa SAB sr. unsec. unsub. notes 5s, 2045 (Mexico) 250,000 234,892 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 61,000 68,759 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 29,000 31,495 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 160,000 159,042 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 145,000 164,575 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 220,000 242,550 Lear Corp. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 185,000 196,563 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 86,000 101,333 O’Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85s, 2023 150,000 157,725 O’Reilly Automotive, Inc. company guaranty sr. unsec. sub. notes 3.55s, 2026 220,000 229,122 Omnicom Group, Inc. company guaranty sr. unsec. unsub. notes 3.6s, 2026 280,000 291,520 Owens Corning company guaranty sr. unsec. sub. notes 9s, 2019 15,000 17,410 Priceline Group, Inc. (The) sr. unsec. notes 3.65s, 2025 116,000 118,784 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2026 270,000 278,775 QVC, Inc. company guaranty sr. notes 4.85s, 2024 260,000 262,933 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 4.4s, 2026 195,000 215,967 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 205,000 209,100 Tiffany & Co. sr. unsec. unsub. notes 4.9s, 2044 355,000 345,395 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 215,000 279,343 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 125,000 134,063 Consumer staples (2.2%) Altria Group, Inc. company guaranty sr. unsec. notes 10.2s, 2039 21,000 38,374 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.9s, 2046 400,000 453,623 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65s, 2026 400,000 421,638 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 154,000 238,848 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 230,000 243,119 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 50,000 63,711 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 R 75,000 77,156 CVS Pass-Through Trust sr. notes 6.036s, 2028 57,956 65,258 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 299,621 359,988 ERAC USA Finance, LLC 144A company guaranty sr. unsec. bonds 4 1/2s, 2045 15,000 15,147 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 85,000 109,860 24 Global Income Trust CORPORATE BONDS AND NOTES (29.6%)* cont. Principal amount Value Consumer staples cont. ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 $726,000 $843,362 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 277,000 293,314 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. notes 3 7/8s, 2024 (Mexico) 550,000 561,002 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2044 (Mexico) 500,000 475,857 Kraft Foods Group, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 589,000 740,296 Newell Brands, Inc. sr. unsec. unsub. notes 4.2s, 2026 575,000 607,482 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.95s, 2042 205,000 232,094 Energy (2.1%) Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 165,000 178,009 Anadarko Petroleum Corp. sr. unsec. unsub. notes 5.55s, 2026 10,000 10,722 BG Energy Capital PLC 144A company guaranty sr. unsec. unsub. notes 4s, 2021 (United Kingdom) 200,000 213,287 BP Capital Markets PLC company guaranty sr. unsec. bonds 3.119s, 2026 (United Kingdom) 310,000 312,120 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4s, 2024 405,000 361,256 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 211,042 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 310,000 302,250 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 45,000 45,801 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05s, 2041 160,000 103,200 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 200,000 198,568 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 (Brazil) 55,000 54,863 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) 821,000 716,323 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5 3/8s, 2021 (Brazil) 225,000 199,969 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 30,000 10,545 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/4s, 2017 (Venezuela) 350,000 191,625 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 11,000 9,708 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8 1/2s, 2017 (Venezuela) 467,333 272,221 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 155,000 52,995 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 5 5/8s, 2046 (Mexico) 315,000 280,448 Global Income Trust 25 CORPORATE BONDS AND NOTES (29.6%)* cont. Principal amount Value Energy cont. Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) $625,000 $656,894 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4 1/2s, 2026 (Mexico) 55,000 52,327 Pride International, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2040 425,000 315,563 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 20,000 21,079 Spectra Energy Capital, LLC company guaranty sr. unsec. sub. notes 6.2s, 2018 75,000 79,268 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 165,000 191,803 Williams Cos., Inc. (The) sr. unsec. sub. notes 4.55s, 2024 675,000 581,762 Williams Partners LP sr. unsec. sub. notes 4.3s, 2024 45,000 40,613 Financials (11.7%) Aflac, Inc. sr. unsec. notes 6.45s, 2040 108,000 135,109 Aflac, Inc. sr. unsec. unsub. notes 6.9s, 2039 295,000 391,360 Air Lease Corp. sr. unsec. notes 3 3/4s, 2022 125,000 126,277 Air Lease Corp. sr. unsec. unsub. notes 3 3/8s, 2021 435,000 436,088 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 425,000 430,313 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 215,000 193,865 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 414,000 520,605 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 545,000 505,141 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 270,000 322,557 AXA SA 144A jr. unsec. sub. FRN 6.463s, perpetual maturity (France) 485,000 496,616 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 200,000 207,000 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 460,000 484,150 Barclays Bank PLC unsec. sub. notes 7 5/8s, 2022 (United Kingdom) 220,000 239,800 Barclays PLC jr. unsec. sub. FRB 6 5/8s, perpetual maturity (United Kingdom) 553,000 508,760 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB 5.919s, perpetual maturity (Spain) 195,000 195,488 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.3s, 2043 335,000 360,522 BNP Paribas SA 144A jr. unsec. sub. FRN 7.195s, perpetual maturity (France) 300,000 326,250 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 210,000 223,309 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 215,000 220,496 Cantor Fitzgerald LP 144A unsec. notes 6 1/2s, 2022 320,000 331,610 Capital One Financial Corp. unsec. sub. notes 4.2s, 2025 150,000 153,307 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 156,000 162,322 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2026 354,000 363,470 26 Global Income Trust CORPORATE BONDS AND NOTES (29.6%)* cont. Principal amount Value Financials cont. Citigroup, Inc. jr. unsec. sub. FRB Ser. B, 5.9s, perpetual maturity $152,000 $151,620 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95s, perpetual maturity 148,000 143,353 Citigroup, Inc. jr. unsec. sub. FRN 5 7/8s, perpetual maturity 59,000 56,935 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 220,000 226,464 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 320,000 375,632 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 105,000 115,657 Cooperatieve Rabobank UA 144A jr. unsec. sub. FRN 11s, perpetual maturity (Netherlands) 865,000 1,054,219 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 200,000 183,700 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 190,000 229,217 Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) 200,000 184,207 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151s, 2031 1,000,000 1,159,380 Duke Realty LP company guaranty sr. unsec. unsub. notes 3 7/8s, 2021 R 150,000 156,853 EPR Properties company guaranty sr. unsec. sub. notes 5 1/4s, 2023 R 285,000 297,124 Fifth Third Bancorp jr. unsec. sub. FRB 5.1s, perpetual maturity 116,000 106,068 GE Capital International Funding Co. Unlimited Co. 144A company guaranty sr. unsec. notes 4.418s, 2035 (Ireland) 375,000 411,781 GE Capital Trust IV 144A company guaranty unsec. sub. FRB 4 5/8s, 2066 EUR 90,000 104,299 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15s, 2066 $556,000 155,680 Goldman Sachs Group, Inc. (The) sr. unsec. notes 7 1/2s, 2019 195,000 223,611 Goldman Sachs Group, Inc. (The) unsec. sub. notes 6 3/4s, 2037 11,000 13,373 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8 1/8s, 2038 220,000 236,775 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3 7/8s, 2025 R 155,000 151,231 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 R 160,000 155,771 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 250,000 320,221 HSBC Capital Funding LP 144A company guaranty jr. unsec. sub. FRB 10.176s, perpetual maturity (United Kingdom) 570,000 837,188 HSBC Holdings PLC jr. unsec. sub. FRB 6 3/8s, perpetual maturity (United Kingdom) 200,000 189,250 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,031,000 1,138,347 International Lease Finance Corp. sr. unsec. unsub. notes 6 1/4s, 2019 220,000 238,150 Intesa Sanpaolo SpA 144A unsec. sub. notes 5.71s, 2026 (Italy) 630,000 612,230 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 650,000 710,125 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN 7s, 2037 265,000 233,200 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 200,000 198,300 Global Income Trust 27 CORPORATE BONDS AND NOTES (29.6%)* cont. Principal amount Value Financials cont. Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657s, perpetual maturity (United Kingdom) $530,000 $575,050 Lloyds Banking Group PLC 144A unsec. sub. notes 5.3s, 2045 (United Kingdom) 342,000 354,335 Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8 7/8s, 2039 635,000 932,450 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 330,000 386,760 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 155,000 163,594 Mitsubishi UFJ Financial Group, Inc. sr. unsec. unsub. notes 3.85s, 2026 (Japan) 240,000 252,180 Morgan Stanley sr. unsec. unsub. notes Ser. MTN, 5 3/4s, 2016 100,000 102,133 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2021 R 205,000 212,431 OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7s, 2033 30,000 33,724 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976s, 2025 100,000 101,087 Primerica, Inc. sr. unsec. notes 4 3/4s, 2022 90,000 98,000 Progressive Corp. (The) jr. unsec. sub. FRN 6.7s, 2037 445,000 420,036 Prudential Financial, Inc. jr. unsec. sub. FRN 5 5/8s, 2043 90,000 94,500 Prudential Financial, Inc. jr. unsec. sub. FRN 5.2s, 2044 268,000 265,320 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 85,000 104,858 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 80,000 86,425 Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65s, 2026 (Canada) 245,000 255,326 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 525,000 503,344 Royal Bank of Scotland Group PLC unsec. sub. bonds 5 1/8s, 2024 (United Kingdom) 430,000 420,891 Santander Issuances SAU company guaranty unsec. sub. notes 5.179s, 2025 (Spain) 200,000 198,509 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 470,000 488,195 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6 1/8s, 2022 (Russia) 275,000 293,906 Sberbank of Russia Via SB Capital SA 144A sr. unsec. unsub. notes 4.95s, 2017 (Russia) 450,000 458,120 SL Green Realty Corp company guaranty sr. unsec. unsub. notes 5s, 2018 R 270,000 282,938 Standard Chartered PLC 144A jr. unsec. sub. FRB 7.014s, perpetual maturity (United Kingdom) 400,000 402,000 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.634s, 2037 550,000 402,186 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 210,000 272,340 TIERS Trust/United States 144A sr. bonds stepped-coupon zero% (8 1/8s, 3/15/18), 2046 †† 520,000 525,200 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7 3/4s, 2026 170,000 224,869 UBS Group AG jr. unsec. sub. FRN 6 7/8s, perpetual maturity (Switzerland) 300,000 289,751 28 Global Income Trust CORPORATE BONDS AND NOTES (29.6%)* cont. Principal amount Value Financials cont. UBS Group Funding Jersey, Ltd. 144A company guaranty sr. unsec. notes 4 1/8s, 2026 (Jersey) $579,000 $596,910 Vereit Operating Partnership LP company guaranty sr. unsec. notes 4.6s, 2024 R 465,000 465,177 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 500,000 523,197 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 699,000 743,701 Wells Fargo Bank, NA unsec. sub. notes Ser. BKNT, 6.6s, 2038 930,000 1,244,214 Willis Towers Watson PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 405,000 452,473 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 R 725,000 734,611 ZFS Finance USA Trust V 144A jr. unsec. sub. FRB 6 1/2s, 2037 300,000 299,625 Government (1.7%) European Investment Bank sr. unsec. unsub. bonds 5 5/8s, 2032 (Supra-Nation) GBP 1,900,000 3,980,752 European Investment Bank sr. unsec. unsub. notes Ser. EMTN, 4 1/8s, 2024 (Supra-Nation) EUR 450,000 681,390 Health care (0.5%) AbbVie, Inc. sr. unsec. notes 3.6s, 2025 $44,000 46,104 Actavis Funding SCS company guaranty sr. unsec. notes 4 3/4s, 2045 (Luxembourg) 58,000 58,669 Actavis Funding SCS company guaranty sr. unsec. notes 3.45s, 2022 (Luxembourg) 29,000 29,709 Aetna, Inc. sr. unsec. notes 6 3/4s, 2037 200,000 261,051 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2019 120,000 130,650 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 135,000 147,825 HCA, Inc. company guaranty sr. bonds 5 1/4s, 2026 280,000 290,850 HCA, Inc. company guaranty sr. sub. notes 5s, 2024 75,000 77,625 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4 1/2s, 2027 R 180,000 171,000 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 R 100,000 102,221 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 28,000 30,404 Technology (0.4%) Apple, Inc. sr. unsec. notes 3.45s, 2024 435,000 463,866 Apple, Inc. sr. unsec. notes 2.1s, 2019 95,000 97,450 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 230,000 240,206 Jabil Circuit, Inc. sr. unsec. sub. notes 8 1/4s, 2018 100,000 108,750 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 225,000 228,375 Global Income Trust 29 CORPORATE BONDS AND NOTES (29.6%)* cont. Principal amount Value Transportation (0.4%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 $295,000 $360,299 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 10,000 12,694 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 16,213 16,456 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 25,531 26,073 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 80,229 90,257 Norfolk Southern Corp. sr. unsec. unsub. bonds 6s, 2111 140,000 162,106 Southwest Airlines Co. 2007-1 Pass Through Trust pass-through certificates Ser. 07-1, 6.15s, 2022 153,359 173,296 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 160,199 166,206 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 29,620 30,990 Utilities and power (2.7%) Beaver Valley II Funding Corp. sr. bonds 9s, 2017 11,000 11,055 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 65,000 68,417 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 335,000 353,425 EDP Finance BV 144A sr. unsec. unsub. notes 5 1/4s, 2021 (Netherlands) 360,000 379,159 El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8 3/8s, 2032 105,000 115,745 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 1/4s, perpetual maturity (France) 1,114,000 1,079,188 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 465,000 615,935 Enel Finance International SA 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2019 (Netherlands) 175,000 192,885 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 515,000 497,833 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 210,000 212,046 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 830,000 891,333 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6 3/4s, 2036 (Spain) 155,000 199,337 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 125,000 132,892 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.4s, 2044 312,000 280,530 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 3 1/2s, 2021 40,000 39,198 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05s, 2019 95,000 94,466 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 270,000 294,702 Puget Sound Energy, Inc. jr. unsec. sub. FRN Ser. A, 6.974s, 2067 240,000 183,600 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2s, 2019 530,000 622,751 30 Global Income Trust CORPORATE BONDS AND NOTES (29.6%)* cont. Principal amount Value Utilities and power cont. TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35s, 2067 (Canada) $340,000 $233,750 WEC Energy Group jr. unsec. sub. FRN 6 1/4s, 2067 830,000 684,750 Total corporate bonds and notes (cost $78,431,309) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (23.8%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (3.1%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, May 1, 2046 $4,000,000 $4,225,625 3s, TBA, June 1, 2046 2,000,000 2,066,641 3s, TBA, May 1, 2046 2,000,000 2,070,938 U.S. Government Agency Mortgage Obligations (20.7%) Federal National Mortgage Association Pass-Through Certificates 4s, TBA, May 1, 2046 2,000,000 2,136,875 3 1/2s, TBA, June 1, 2046 10,000,000 10,464,453 3 1/2s, TBA, May 1, 2046 19,000,000 19,915,859 3s, TBA, May 1, 2046 23,000,000 23,583,984 Total U.S. government and agency mortgage obligations (cost $64,363,322) MORTGAGE-BACKED SECURITIES (22.0%)* Principal amount Value Agency collateralized mortgage obligations (5.4%) Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M1, 2.939s, 2025 (Bermuda) $410,485 $406,365 Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.052s, 2037 18,548 30,439 IFB Ser. 3072, Class SM, 22.21s, 2035 57,780 88,905 IFB Ser. 3249, Class PS, 20.847s, 2036 36,022 54,556 IFB Ser. 3065, Class DC, 18.562s, 2035 70,383 103,864 IFB Ser. 2990, Class LB, 15.84s, 2034 52,100 67,457 Ser. 3707, Class PI, IO, 4 1/2s, 2025 278,695 24,264 Ser. 4355, Class DI, IO, 4s, 2044 3,172,508 273,787 Ser. 4193, Class PI, IO, 4s, 2043 1,770,357 264,419 Ser. 4369, Class IA, IO, 3 1/2s, 2044 2,290,702 356,043 Ser. 4141, Class PI, IO, 3s, 2042 3,078,087 353,026 Ser. 4165, Class TI, IO, 3s, 2042 8,087,700 846,782 Ser. 4206, Class IP, IO, 3s, 2041 2,648,744 278,182 Ser. 3300, PO, zero%, 2037 5,258 4,665 Ser. 3326, Class WF, zero%, 2035 1,964 1,616 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 22.958s, 2036 46,731 79,646 IFB Ser. 07-53, Class SP, 22.591s, 2037 49,946 77,337 IFB Ser. 05-75, Class GS, 18.933s, 2035 40,443 56,357 IFB Ser. 10-46, Class SB, IO, 6.011s, 2040 592,069 106,816 Ser. 15-4, IO, 4 1/2s, 2045 1,210,143 225,433 Global Income Trust 31 MORTGAGE-BACKED SECURITIES (22.0%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 421, Class C6, IO, 4s, 2045 $1,558,061 $248,543 Ser. 409, Class C16, IO, 4s, 2040 826,114 124,438 Ser. 12-124, Class JI, IO, 3 1/2s, 2042 1,918,797 245,165 Ser. 13-55, Class IK, IO, 3s, 2043 1,758,952 197,179 Ser. 13-1, Class MI, IO, 3s, 2043 2,068,869 192,053 Ser. 13-35, Class IP, IO, 3s, 2042 4,317,355 403,572 Ser. 13-55, Class PI, IO, 3s, 2042 4,354,701 370,803 Ser. 13-23, Class PI, IO, 3s, 2041 5,447,932 410,992 Ser. 14-28, Class AI, IO, 3s, 2040 3,317,981 330,243 FRB Ser. 03-W10, Class 1, IO, 0.711s, 2043 441,302 6,913 Ser. 07-64, Class LO, PO, zero%, 2037 7,565 7,100 Government National Mortgage Association IFB Ser. 10-171, Class SB, IO, 6.014s, 2040 1,805,452 302,124 Ser. 14-76, IO, 5s, 2044 1,262,707 220,271 Ser. 10-35, Class UI, IO, 5s, 2040 425,477 77,128 Ser. 10-9, Class UI, IO, 5s, 2040 864,345 155,708 Ser. 09-121, Class UI, IO, 5s, 2039 275,343 49,518 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 1,154,013 132,573 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 2,014,520 322,303 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,474,546 251,886 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,152,990 58,788 Ser. 16-19, Class PI, IO, 4s, 2046 2,633,588 417,371 Ser. 15-64, Class IG, IO, 4s, 2045 2,506,187 472,065 Ser. 15-40, IO, 4s, 2045 1,896,235 395,909 Ser. 13-24, Class PI, IO, 4s, 2042 864,105 124,188 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 1,537,195 146,387 Ser. 12-136, Class BI, IO, 3 1/2s, 2042 1,987,691 354,604 Ser. 14-102, Class IG, IO, 3 1/2s, 2041 2,273,014 267,236 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 2,977,210 135,731 Ser. 15-124, Class NI, IO, 3 1/2s, 2039 2,476,171 279,146 Ser. 15-138, Class AI, IO, 3 1/2s, 2039 631,110 70,478 Ser. 15-124, Class DI, IO, 3 1/2s, 2038 1,513,953 205,828 Ser. 13-53, Class PI, IO, 3s, 2041 4,240,610 349,511 Ser. 14-115, Class QI, IO, 3s, 2029 3,691,568 341,470 Ser. 13-H08, IO, 2.926s, 2063 5,370,109 423,165 Ser. 15-H09, Class AI, IO, 2.085s, 2065 4,154,976 453,308 Ser. 15-H26, Class DI, IO, 1.997s, 2065 3,179,320 383,108 Ser. 16-H07, Class HI, IO, 1.797s, 2066 4,273,952 421,074 Ser. 15-H26, Class EI, IO, 1.718s, 2065 3,661,222 391,385 Ser. 14-H21, Class AI, IO, 1.7s, 2064 3,575,194 375,038 Ser. 15-H25, Class AI, IO, 1.612s, 2065 3,937,879 372,130 Ser. 14-H12, Class BI, IO, 1.539s, 2064 4,603,157 415,205 32 Global Income Trust MORTGAGE-BACKED SECURITIES (22.0%)* cont. Principal amount Value Commercial mortgage-backed securities (13.0%) Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.494s, 2051 $5,472,246 $24,379 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.095s, 2042 44,262 34 Bayview Commercial Asset Trust 144A Ser. 06-CD1A, IO, zero%, 2023 CAD 1,846,912 1 Ser. 07-CD1A, IO, zero%, 2021 CAD 539,161 1 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.557s, 2039 $959,000 909,899 FRB Ser. 06-PW11, Class C, 5.557s, 2039 403,000 362,511 FRB Ser. 06-PW14, Class X1, IO, 0.838s, 2038 4,747,230 65,987 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class XS, IO, 0.282s, 2044 3,712,381 5,974 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C1, Class E, 6.299s, 2044 363,000 347,173 FRB Ser. 11-C2, Class E, 5.76s, 2047 846,000 874,278 Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class C, 5.26s, 2046 447,000 463,814 Ser. 14-GC21, Class AS, 4.026s, 2047 749,000 800,936 Citigroup Commercial Mortgage Trust 144A FRB Ser. 06-C5, Class XC, IO, 0.758s, 2049 33,344,530 124,042 COMM Mortgage Pass-Through Certificates FRB Ser. 12-CR3, Class XA, IO, 2.26s, 2045 2,803,791 242,322 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 824,000 806,202 FRB Ser. 14-CR18, Class C, 4.896s, 2047 1,199,000 1,238,316 FRB Ser. 12-CR1, Class XA, IO, 2.252s, 2045 5,141,952 425,305 FRB Ser. 14-UBS6, Class XA, IO, 1.215s, 2047 10,468,805 633,854 FRB Ser. 13-CR13, Class XA, IO, 1.135s, 2023 9,275,838 428,451 COMM Mortgage Trust 144A Ser. 13-LC13, Class E, 3.719s, 2046 489,000 370,772 FRB Ser. 07-C9, Class AJFL, 1.126s, 2049 1,722,000 1,621,263 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 07-C2, Class AX, IO, 0.214s, 2049 8,191,074 4,915 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 60,036 64,238 FRB Ser. 03-C3, Class AX, IO, 2.191s, 2038 76,590 10 Credit Suisse Mortgage Capital Certificates 144A FRB Ser. 06-C4, Class AX, IO, 0.764s, 2039 5,558,741 5,738 DBUBS Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.673s, 2044 189,000 203,466 FRB Ser. 11-LC3A, Class D, 5.628s, 2044 307,000 311,759 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.552s, 2044 252,614 247,561 GE Commercial Mortgage Corp. Trust 144A FRB Ser. 07-C1, Class XC, IO, 0.394s, 2049 25,901,833 63,377 GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.756s, 2046 9,249,564 736,820 Global Income Trust 33 MORTGAGE-BACKED SECURITIES (22.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557s, 2046 $983,000 $878,999 FRB Ser. 13-GC10, Class E, 4.557s, 2046 650,000 478,010 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.818s, 2045 771,000 750,399 FRB Ser. 11-GC3, Class D, 5.815s, 2044 236,000 242,222 FRB Ser. 14-GC26, Class D, 4.661s, 2047 328,000 250,303 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C12, Class XA, IO, 0.961s, 2045 40,937,091 1,248,581 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.564s, 2047 474,000 434,800 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.284s, 2051 223,000 220,302 FRB Ser. 06-LDP7, Class B, 6.147s, 2045 914,000 452,521 FRB Ser. 07-LD12, Class A3, 6.135s, 2051 26,287 26,267 Ser. 06-LDP8, Class AJ, 5.48s, 2045 2,013,000 2,012,597 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 406,000 405,493 FRB Ser. 13-C10, Class C, 4.294s, 2047 827,000 822,203 FRB Ser. 13-LC11, Class C, 3.958s, 2046 360,000 354,492 FRB Ser. 13-C16, Class XA, IO, 1.299s, 2046 12,166,879 645,971 FRB Ser. 06-LDP8, Class X, IO, 0.676s, 2045 1,019,330 1,108 FRB Ser. 06-CB17, Class X, IO, 0.636s, 2043 15,029,922 35,574 FRB Ser. 07-LDPX, Class X, IO, 0.472s, 2049 13,452,449 61,869 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.384s, 2051 401,000 366,879 FRB Ser. 12-C6, Class E, 5.365s, 2045 1,793,000 1,636,650 FRB Ser. 12-C8, Class D, 4.813s, 2045 1,932,000 1,789,032 FRB Ser. 07-CB20, Class X1, IO, 0.454s, 2051 5,902,018 22,520 LB Commercial Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 123,129 LB-UBS Commercial Mortgage Trust FRB Ser. 07-C2, Class XW, IO, 0.739s, 2040 793,223 3,354 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 06-C6, Class XCL, IO, 0.854s, 2039 20,630,690 45,175 FRB Ser. 07-C2, Class XCL, IO, 0.739s, 2040 5,083,914 21,495 FRB Ser. 05-C2, Class XCL, IO, 0.195s, 2040 60,710 4 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.438s, 2048 373,000 321,977 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.026s, 2050 43,861 43,837 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 07-C5, Class X, IO, 5.886s, 2049 88,979 6,148 ML-CFC Commercial Mortgage Trust FRB Ser. 06-2, Class AM, 6.103s, 2046 412,000 411,967 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.56s, 2046 353,000 375,177 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 15-C24, Class D, 3.257s, 2048 1,024,000 696,072 FRB Ser. 12-C6, Class XA, IO, 2.223s, 2045 9,123,927 639,587 34 Global Income Trust MORTGAGE-BACKED SECURITIES (22.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.82s, 2042 $584,000 $560,056 Ser. 07-IQ14, Class A2, 5.61s, 2049 70,271 70,433 Ser. 07-HQ11, Class C, 5.558s, 2044 477,000 453,150 Ser. 07-HQ11, Class AJ, 5.508s, 2044 327,000 322,357 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class D, 5.351s, 2049 353,000 352,294 FRB Ser. 05-HQ5, Class X1, IO, 0.02s, 2042 1,312,235 407 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6s, 2039 198,591 180,991 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 1,072,601 1,073,620 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C4, Class XA, IO, 1.953s, 2045 4,957,674 411,469 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C25, Class AJ, 6.044s, 2043 66,457 66,457 FRB Ser. 07-C34, IO, 0.456s, 2046 1,752,704 11,918 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646s, 2047 446,000 434,984 Ser. 13-C18, Class AS, 4.387s, 2046 765,000 846,350 Ser. 13-UBS1, Class AS, 4.306s, 2046 476,000 523,662 FRB Ser. 13-C14, Class XA, IO, 1.017s, 2046 12,937,079 554,613 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.821s, 2044 248,000 250,331 FRB Ser. 11-C2, Class D, 5.787s, 2044 188,000 188,357 Ser. 11-C4, Class E, 5.265s, 2044 861,000 850,238 FRB Ser. 13-C15, Class D, 4.629s, 2046 316,000 275,464 FRB Ser. 12-C10, Class XA, IO, 1.881s, 2045 6,176,600 485,666 FRB Ser. 13-C12, Class XA, IO, 1.544s, 2048 1,875,759 117,827 Residential mortgage-backed securities (non-agency) (3.6%) BCAP, LLC Trust 144A FRB Ser. 14-RR1, Class 2A2, 2.506s, 2036 1,000,000 750,334 FRB Ser. 15-RR5, Class 2A3, 1.42s, 2046 190,000 121,259 FRB Ser. 15-RR6, Class 3A2, 1.29s, 2046 930,000 744,279 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.314s, 2034 12,196 6,765 Countrywide Alternative Loan Trust FRB Ser. 06-OA10, Class 1A1, 1.337s, 2046 471,122 339,370 FRB Ser. 06-OA7, Class 1A2, 1.317s, 2046 977,786 743,118 FRB Ser. 06-OA10, Class 4A1, 0.629s, 2046 887,927 621,549 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.339s, 2028 608,000 632,138 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.139s, 2028 580,000 606,736 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 5.989s, 2028 735,000 764,628 Global Income Trust 35 MORTGAGE-BACKED SECURITIES (22.0%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.439s, 2025 $325,000 $333,937 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.439s, 2025 20,000 20,554 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.439s, 2025 30,000 30,026 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598s, 2047 F 170,000 119,000 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR9, Class A1C3, 1.399s, 2045 980,382 860,285 FRB Ser. 05-AR19, Class A1C3, 0.939s, 2045 763,298 641,170 FRB Ser. 05-AR13, Class A1C3, 0.929s, 2045 2,065,240 1,706,646 FRB Ser. 05-AR2, Class 2A1B, 0.809s, 2045 744,726 666,902 Total mortgage-backed securities (cost $62,047,584) ASSET-BACKED SECURITIES (2.8%)* Principal amount Value Station Place Securitization Trust 144A FRB Ser. 14-2, Class A, 1.055s, 2016 $7,687,000 $7,687,000 Total asset-backed securities (cost $7,687,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.3%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.88)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.88 $21,684,800 $94,112 1.55/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.55 21,684,800 87,173 Barclays Bank PLC (1.809)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.809 21,684,800 141,168 1.481/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.481 21,684,800 58,115 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 19,143,200 19 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 2,333,000 45,932 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 2,333,000 17,948 Goldman Sachs International (1.835)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.835 21,684,800 140,951 1.4825/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.4825 21,684,800 69,608 (1.82)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.82 11,075,900 7,532 (1.306)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.306 11,075,900 7,089 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 19,143,200 19 JPMorgan Chase Bank N.A. (1.15)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.15 11,075,900 13,070 0.8725/3 month USD-LIBOR-BBA/Jul-17 Jul-16/0.8725 11,075,900 11,408 Total purchased swap options outstanding (cost $1,119,955) 36 Global Income Trust MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $100,000 $149,110 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 95,000 139,352 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 115,000 135,238 Total municipal bonds and notes (cost $310,633) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.1%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/$101.52 $5,000,000 $28,850 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/101.39 5,000,000 26,600 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/102.03 6,000,000 35,880 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.98 5,000,000 28,850 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.30 6,000,000 8,820 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.22 6,000,000 7,980 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.16 8,000,000 9,840 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.11 6,000,000 6,960 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.91 8,000,000 7,120 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.84 6,000,000 4,920 Total purchased options outstanding (cost $517,500) SHORT-TERM INVESTMENTS (8.1%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.44% L Shares 12,728,519 $12,728,519 SSgA Prime Money Market Fund Class N 0.41% P Shares 680,000 680,000 U.S. Treasury Bills 0.23%, May 19, 2016 # ∆ § $2,541,000 2,540,815 U.S. Treasury Bills 0.23%, May 5, 2016 § 277,000 276,997 U.S. Treasury Bills 0.29%, May 12, 2016 # ∆ § 5,721,000 5,720,771 Total short-term investments (cost $21,946,728) TOTAL INVESTMENTS Total investments (cost $335,836,141) Global Income Trust 37 Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona USD
